Title: From John Adams to Jedidiah Morse, 2 November 1815
From: Adams, John
To: Morse, Jedidiah



Dear Sir
Quincy Novber. 2nd 1815

On September 11th. I wrote you a line inclosed in a pacquet with four original letters from Governor McKean and a pamphlet of my own. I requested the return of them: but have not been informed whether you have received them or not.
Whether it was jocularly or ironically, or ludicrously, or vanity, that I promised you a specimen of the manner in which I would write the history of our country for the last half Century,I now perform my promises.
I would begin by informing the world and posterity, that the history of the United States, never has been written, and never can be written. Nothing remains of the Revolution but the dead Carcass. The soul is fled from Earth & recorded only in heaven. Congress was the soul of the Revolution, if it had any soul; But Congress, was a secret conclave. Their journals are the most meagre of Annals. There was a secret Journal, which has never been published, and another more secret, the Secret, of Secrets, which never will be published. This timidity sufficiently excited my contempt & Indignation at the time to make me Enemies, who never forgot their resentments.
There are minutes it is said of the Secretary of the Council of Nice; and Father Paul has written the history of the Council of Trent: but no man has written the history of the Congress of America from 1774 to 1783, nor from thence to 1789. Nor can the history of it from 1774 to 1778 ever be written. The Members did not write their orations before hand, nor read them from their seats, nor reduce them to writing afterwards for publication in the Newspapers. I have never seen, nor read a single speech for four years, i e from 1774 to 1778 except two or three, that Dr Witherspoon it seems, composed as he did his Sermons, and delivered from his memory, which have been published in his posthumous works.
If you return me my documents, and wish any more of my hints, if Eyes and fingers will permit I may give you one or two more. mean time I am with respect, and esteem your friend
John Adams